Mr. Jorge Enrique MARTINEZ           RECEIVED IN
                          TDCJ-ID# 01592217-Coffield Unit    COURT OF CRIMINAL APPEALS
                               2661 FM 2054 (R-l-17)
                          Tennessee Colony, TX 75884-5000           AUG 12 2015

HONORABLE ABEL ACOSTA/    CLERK                     (C. C.) STATE.LAW, LIBRARY^ ,
Texas Court of Criminal Appeals                             p.o. £j£tes@9tafClerl
P.O. Box 12308-Capitol Station                              Austin, TX 78711-2367
Austin, Texas 78711
(512) 436-1551/ Website: www.cca.court.state.tx.us



RE:   Request to purchase certain portions of Trial Records that I lost in transit:
      l).Petition-For-Discretionary-Review (Or, "P.D.R.") denied 08/04/2010.
      2). Direct Appeal (# 1161113) Martinez V. State, Opinion/ Affirmed 03/04/2010.
      3). Cause No. 01-09-00724-CR/ 248th Dist. Ct. Harris County, Tx.

                             Monday/ August 3rd, 2015

HONORABLE ABEL ACOSTA:
LIBRARIAN, State Law Library:

Dear Mr. Acosta, et al-

       I am a foreign national, and my English   language abilities are limited.
To the point, I was convicted in Harris County, Texas in 2008-2009, and I appealed
to the Court of Appeals-First District of Texas at Houston, Texas. (Appeal Case
Number #1151113). My conviction for an alleged Aggravated Robbery was affirmed
on 03/04/10, and I filed a "P.D.R." which was denied on August 8th, 2010.

      Somehow I have lost a portion of my Trial Transcripts, which I need to
replace. I have most of my Trial Records (e.g., Transcripts and the Statement-
of-Facts); but, I have somehow lost or misplaced VOLUMES 1, Vol. 2, Vol. 5, and
Vol. 6 of the Statement-Of-Facts. Also, DO I HAVE AN §11.07 HABEAS CORPUS on FILE?
My attorney may have filed one
      I have been advised that is cheaper to purchase my appeal records from
your Office and/or from the State Law Library? Such is what I wish to do. Can
you (or the State Law Library) send my "TABLE OF CONTENTS" of the appellate
records, so that I can better identify what I actually need? If not, then please
quote a price for VOLUMES 1,2,5 and 6 of the Statement-Of-Facts.      Additionally,
please note that I must submit an 1-2.5 WITHDRAWAL SLIP Per TDCJ's Inmate Trust-
fund (ITF) Department, and this transaction takes 4-6 weeks to issue a money order.
Thus, I must have an accurate amount for photocopying services for the 1-25 form.

      Thank you very much for your professional public services, time, and kind
assistance in the above matter.    I am researching a State Writ of Habeas Corpus
(pursuant to TX. C.C.P. Art. 11.07 et seq) and I desperately need all my records.
By copy of this instant letter, I am contacting the Librarian for the Texas State
Law Library, also. Thank you once again. Sincerely,
JEM/lg
(cc: file/ State Law Lib.)
                                               Sq§   £.         'vTWr

                                               MR. JORGE ENRIQUE MARTINEZ
                                               TDCJ# 01592217-Coffield Unit
                                               2661 FM 2054. Tenn. colony, TX
                                                                 75884-5000